OPINION
PER CURIAM.
The United States appeals the dismissal of Count 7 of a superseding indictment against Defendant-Appellee Steve L. New-ell. Count 7 charged Newell with making a materially false statement to Internal Revenue Service (“IRS”) Special Agent Blanche Wilson in violation of 18 U.S.C. § 1001(a)(2), which prohibits the making of “any materially false, fictitious, or fraudulent statement or representation” concerning “any matter within the jurisdiction of the executive, legislative, or judicial branch of the Government of the United States, knowingly and willfully.” The government alleged that Newell falsely stated to Wilson that he never told anyone he was a certified public accountant (“CPA”), nor had he ever held himself out to be a CPA.
On January 31, 2000, the district court held a hearing on Newell’s motion to dismiss Counts 6 and 7, granting Newell’s motion with respect to Count 7 on the ground that whether or not Newell ever held himself out to be a CPA was not material within the meaning of § 1001. The government filed a motion for reconsideration, which the district court denied by order dated March 17, 2000. The district court held that the government failed *457to show that Newell’s false statement to Wilson was material within the meaning of § 1001.
After careful review of the record in this case, the applicable law, counsels’ briefs and arguments, and the opinion of the district court, we conclude that the district court did not err in dismissing Count 7 of the superseding indictment. We also believe that the issuance of a full written opinion in this case would be duplicative and serve no useful purpose. Accordingly, based upon the reasoning set forth in the district court’s March 17, 2000, order, we affirm the judgment of the district court.